Exhibit 10.11

HORIZON PHARMA, INC.

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (this “Amendment”),
amending that certain Executive Employment Agreement dated August 6, 2015 (the
“Employment Agreement”), by and among Horizon Pharma, Inc., a Delaware
corporation, and its wholly owned subsidiary, Horizon Pharma USA, Inc., a
Delaware corporation (hereinafter referred to together as the “Company”), and
George P. Hampton (the “Executive”), is entered into as of May 4, 2017 by and
among the Company and the Executive. Capitalized terms used herein which are not
defined herein shall have the definition ascribed to them in the Employment
Agreement.

RECITALS

WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement;

WHEREAS, Section 9 of the Employment Agreement provides that the Employment
Agreement may be amended with the written agreement of the Company and the
Executive; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein and in the Employment Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

Section

1. Section 1.2 of the Employment Agreement. Section 1.2 of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

“1.2 Title. From and after the Effective Date the Executive will have the title
of Executive Vice President, Primary Care Business Unit (such position held by
Executive during such period is hereinafter referred to as “EVP Primary Care”)
and Executive shall continue to serve in such other capacity or capacities
commensurate with his position as EVP Primary Care as the President and CEO of
the Company may from time to time prescribe.”

2. Section 4.4.3 of the Employment Agreement. Section 4.4.3 of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

 

1



--------------------------------------------------------------------------------

“4.4.3 Without Cause or For Good Reason.

(i) Not in Connection With a Change in Control. If the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, and Section 4.4.3(ii) below does not apply, the Company shall
pay the Accrued Amounts subject to standard deductions and withholdings, to be
paid as a lump sum no later than thirty (30) days after the date of termination.
In addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company an executed waiver and release of claims
(the form of which is attached hereto as Exhibit A) (the “Release”) within the
applicable time period set forth therein, but in no event later than forty-five
days following termination of employment and permitting such Release to become
effective in accordance with its terms (the “Release Effective Date”), and
subject to Executive entering into no later than the Release Effective Date a
non-competition agreement to be effective during the Severance Period (as
defined below), substantially similar to Section 2.3, and continuing to abide by
its terms during the Severance Period, the Executive shall be entitled to:

(a) the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Non Change in
Control Severance Period”), less standard deductions and withholdings, to be
paid during the Non Change in Control Severance Period according to the
Company’s regular payroll practices, subject to any delay in payment required by
Section 4.6 in connection with the Release Effective Date; and

(b) in the event the Executive timely elects continued coverage under COBRA, the
Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination up until the earlier of either (i) the last day of the Non Change
in Control Severance Period or, (ii) the date on which the Executive begins
full-time employment with another company or business entity which offers
comparable health insurance coverage to the Executive (such period, the “Non
Change in Control COBRA Payment Period”). Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that the Company cannot provide the
COBRA premium benefits without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company shall in lieu thereof pay Executive
a taxable cash amount, which payment shall be made regardless of whether the
Executive or his qualifying family members elect

 

2



--------------------------------------------------------------------------------

COBRA continuation coverage (the “Health Care Benefit Payment”). The Health Care
Benefit Payment shall be paid in monthly or bi-weekly installments on the same
schedule that the COBRA premiums would otherwise have been paid to the insurer.
The Health Care Benefit Payment shall be equal to the amount that the Company
otherwise would have paid for COBRA insurance premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the Non Change in Control COBRA Payment Period.

(ii) In Connection With a Change in Control. If the Company (or its successor)
terminates the Executive’s employment without Cause or the Executive terminates
his employment for Good Reason within the period commencing three (3) months
immediately prior to a Change in Control of the Company and ending eighteen
(18) months immediately following a Change in Control of the Company (as defined
in Section 4.5.4 of this Agreement), the Executive shall receive the Accrued
Amounts subject to standard deductions and withholdings, to be paid as a lump
sum no later than thirty (30) days after the date of termination. In addition,
subject to the limitations stated in this Agreement and upon the Executive’s
furnishing to the Company (or its successor) an executed Release within the
applicable time period set forth therein, but in no event later than forty-five
days following termination of employment and permitting such Release to become
effective in accordance with its terms, and subject to Executive entering into
no later than the Release Effective Date a non-competition agreement to be
effective during the Severance Period, substantially similar to Section 2.3, and
continuing to abide by its terms during the Severance Period, then in lieu of
(and not additional to) the benefits provided pursuant to Section 4.4.3(i)
above, the Executive shall be entitled to:

(a) the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of eighteen (18) months
following the date of termination (hereinafter referred to as the “Change in
Control Severance Period”), less standard deductions and withholdings, to be
paid during the Change in Control Severance Period according to the Company’s
regular payroll practices, subject to any delay in payment required by
Section 4.6 in connection with the Release Effective Date;

(b) one and half (1.5) times Executive’s target Bonus in effect at the time of
termination, or if none, one and half (1.5) times the last target Bonus in
effect for Executive, less standard deductions and withholdings, to be paid in a
lump sum within ten (10) days following the later of (i) the Release Effective
Date, or (ii) the effective date of the Change in Control; and

(c) in the event the Executive timely elects continued coverage under COBRA, the
Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health

 

3



--------------------------------------------------------------------------------

insurance premiums that it paid during the Executive’s employment, including any
amounts that Company paid for benefits to the qualifying family members of the
Executive, following the date of termination until the expiration of the Change
in Control Severance Period. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company shall in lieu thereof pay Executive the Health
Care Benefit Payment, which payment shall be made regardless of whether the
Executive or his qualifying family members elect COBRA continuation coverage.
The Health Care Benefit Payment shall be paid in monthly or bi-weekly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer. The Health Care Benefit Payment shall be equal to the
amount that the Company otherwise would have paid for COBRA insurance premiums
(which amount shall be calculated based on the premium for the first month of
coverage), and shall be paid until the expiration of the Change in Control
Severance Period.

(iii) No Duplication of Benefits. For the avoidance of doubt, in no event will
Executive be entitled to benefits under Section 4.4.3(i) and Section 4.4.3(ii).
If Executive commences to receive benefits under Section 4.4.3(i) due to a
qualifying termination prior to a Change in Control and thereafter becomes
entitled to benefits under Section 4.4.3(ii), any benefits previously provided
to Executive under Section 4.4.3(i) shall offset the benefits to be provided to
Executive under Section 4.4.3(ii) and shall be deemed to have been provided to
Executive pursuant to Section 4.4.3(ii).”

3. Section 4.4.4 of the Employment Agreement. Section 4.4.4 of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

“4.4.4 Equity Award Acceleration.

(i) Not in Connection With a Change in Control. In the event that the
Executive’s employment is terminated without Cause or for Good Reason and
Section 4.4.4 (ii) below does not apply, the vesting of any equity awards
granted to Executive that vest solely subject to Executive’s continued services
to the Company (the “Time-Based Vesting Equity Awards”) shall be deemed vested
and immediately exercisable (if applicable) by the Executive with respect to
such number of shares as determined in accordance with their applicable vesting
schedules as if Executive had provided an additional twelve (12) months of
services as of the date of termination. Treatment of any performance based
vesting equity awards will be governed solely by the terms of the agreements
under which such awards were granted and will not be eligible to accelerate
vesting pursuant to the foregoing provision.

 

4



--------------------------------------------------------------------------------

(ii) In Connection With a Change in Control. In the event that the Executive’s
employment is terminated without Cause or for Good Reason within the three
(3) months immediately preceding or during the eighteen (18) months immediately
following a Change in Control of the Company (as defined in Section 4.5.4 of
this Agreement), the vesting of any Time-Based Vesting Equity Awards granted to
Executive shall be fully accelerated such that on the effective date of such
termination (or if later, the date of the Change in Control) one hundred percent
(100%) of any Time-Based Vesting Equity Awards granted to Executive prior to
such termination shall be fully vested and immediately exercisable, if
applicable, by the Executive. Treatment of any performance based vesting equity
awards will be governed solely by the terms of the agreements under which such
awards were granted and will not be eligible to accelerate vesting pursuant to
the foregoing provision.

(iii) Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.”

4. Effect of Amendment. Except as expressly modified by this Amendment, the
Employment Agreement shall remain unmodified and in full force and effect.

5. Governing Law. This Amendment shall be governed by the laws of the State of
Illinois, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

6. Counterparts. This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Executive
Employment Agreement as of the date first written above.

 

COMPANY: HORIZON PHARMA, INC. HORIZON PHARMA USA, INC. By:  

/s/ Timothy P. Walbert

TIMOTHY P. WALBERT, CHAIRMAN, PRESIDENT AND CHIEF EXECUTIVE OFFICER EXECUTIVE:

/s/ George P. Hampton

GEORGE P. HAMPTON